G. H. A. KUNST, Judge.
Claimant, owning a house, situated at no. 3510 Camden avenue, on U. S. route no. 21, in South Parkersburg, West Virginia, unincorporated, being under the jurisdiction of respondent, alleged, that during a heavy storm on the 23rd day of May, 1943, because of inadequacy of the sewer, which is located at the lowest part of a vertical curve in the roadway, became clogged and the water overflowed and washed away a wall and entered the basement of her property, situated opposite to the catch basin of the sewer and caused damage amounting to $108.16, for which she asks an award.
It was proven that a catch basin covered by two gratings, eighteen by twenty-four inches, having openings one by one and one-half inches, two feet deep, received the water from this drainage area, which was conveyed from the basin through a sewer pipe, twelve inches in diameter, a distance of approximately twenty-five feet to a storm sewer; that the difference *433in level from the bottom of the catch basin to the storm sewer was from eight to ten feet; that the sewer was adequate to carry all the water during ordinary and severe rainstorms, but that the overflow of water during the storm of this date was caused by stoppage of the openings in the grate bars of the covering of the catch basin.
The witness Boone, who removed the debris, consisting of rags, boxes, pieces of crates, sticks, sand and almost every kind of trash washed from the higher levels, which covered and clogged the openings of the grate bars, a few minutes after the overflow and resulting damage, testified that the sewer was adequate and sufficient and that upon such removal all overflow ceased and the sewer carried away almost immediately the accumulated water, and that a gaspipe in the sewer did not cause the overflow.
It was shown that the employees of respondent had no notice of any obstruction in the catch basin and that with the large number of such basins in Wood county it would have been impossible to have a man stationed at each during severe storms. An award is denied.